Citation Nr: 0727046	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  05-33 205	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a lymphoma due to 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from June 1944 to April 1946.

This appeal to the Board of Veterans Appeals (Board) arises 
from a January 2005 rating action that denied service 
connection for a lymphoma due to exposure to ionizing 
radiation.

In September 2005, the veteran testified at a hearing before 
a hearing officer at the RO.

By decisions of April and August 2006, the Board remanded 
this case to the RO for further development of the evidence 
and for due process development.

In June 2007, the veteran at the RO testified at a Board 
videoconference hearing before the undersigned Acting 
Veterans Law Judge (VLJ) in Washington, D.C.

In July 2007, the undersigned Acting VLJ granted the 
veteran's June 2007 motion to advance this appeal on the 
Board's docket pursuant to the provisions of 38 U.S.C.A. 
§ 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has, to the extent 
possible, been accomplished.

2.  A lymphoma was not manifested in service or within 1 year 
of separation therefrom.

3.  The veteran was not exposed to ionizing radiation during 
military service.


CONCLUSION OF LAW

The criteria for service connection for a lymphoma due to 
exposure to ionizing radiation have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.311 (2006).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

A May 2003 pre-rating RO letter informed the veteran and his 
representative of the VA's responsibilities to notify and 
assist him in his claim, and what was needed to establish 
entitlement to service connection for a disability due to 
exposure to radiation.  Thereafter, they were afforded 
opportunities to respond.  The Board thus finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been provided 
ample opportunity to submit such information and evidence.  

Additionally, that RO letter provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and, if needed, authorization to obtain 
them.  That letter further specified what records the VA was 
responsible for obtaining, to include Federal records, 
reiterated the type of records that the VA would make 
reasonable efforts to get, and requested the veteran to 
furnish copies of medical records that he had that pertained 
to his claim.  The Board thus finds that that 2003 RO letter 
satisfies the statutory and regulatory requirement that the 
VA notify a claimant what evidence, if any, will be obtained 
by him and what evidence will be retrieved by the VA.  See 
Quartuccio v. Principi,   16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held that proper VCAA notice 
should notify a veteran of: (1) the evidence that is needed 
to substantiate a claim; (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by him; and (4) a request by the VA that the claimant provide 
any evidence in his possession that pertains to the claim.  
As indicated above, all 4 content of notice requirements have 
been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, a document fully meeting 
the VCAA's notice requirements was furnished to the veteran 
prior to the January 2005 rating action on appeal.  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
veteran's status and the degree of disability are not at 
issue, and the RO notified him of the effective date 
information in the January 2007 Statement of the Case, thus 
meeting the notice requirements of Dingess/
Hartman. 

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has, to the extent 
possible, been accomplished.  The RO, on its own initiative 
and pursuant to the Board remands, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate his claim, to include all 
available service medical, administrative, and personnel 
records, and post-service private medical records.  In May 
and June 2003, the National Personnel Records Center 
responded that records of any radiation exposure, radiation 
risk activity, and Japan duty assignments of the veteran were 
unavailable, presumably having been destroyed in a fire years 
ago.  In November 2004, the U.S. Defense Threat Reduction 
Agency (DTRA) furnished the results of a search of alternate 
unit records in providing an outline of the veteran's 
military service and a radiation dose estimate.  Transcripts 
of the veteran's RO and Board hearing testimony have been 
associated with the claims folder.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  In May 2003, the veteran 
stated that he did not have any of his service medical 
records in his possession.  In October 2005, the veteran's 
representative notified the RO that the veteran had no 
additional information to submit in connection with his 
claim.  In June 2006, the veteran's representative stated 
that he had no additional comments to make in connection with 
the veteran's claim.  The record also presents no basis for 
further development to create any additional evidence to be 
considered in connection with the matter currently under 
consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that it was incurred in service.  
38 C.F.R. § 3.303(d). 

Where a veteran served continuously for 90 days or more 
during a period of war and a malignant tumor becomes manifest 
to a degree of 10% within 1 year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of it 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The veteran contends that his lymphoma is etiologically 
related to exposure to ionizing radiation in service when his 
B-29 aircraft overflew Hiroshima and Nagasaki, Japan after 
atomic bombs were dropped on them.  He disagrees with the 
DTRA's determination with respect to his proximity to 
radiation, claiming his aircraft flew closer to the sources 
of radiation, and was thus exposed to a greater degree of 
radiation than the DTRA estimated.

The service personnel records show that the veteran served 
from June 1944 to April 1946; that his military duties were 
as an aerial gunner with the 500th Bomb Group, 73rd Bomb Wing 
on Saipan for 4 months, and with the 15th Squadron, 16th Bomb 
Group, 315th Bomb Wing on Guam for 5 months; that, as a 
gunner on B-29 aircraft, he was responsible for protection 
against enemy aircraft; and that he participated in 7 
reconnaissance missions over Japan. 

The service medical records are completely negative for 
findings or diagnoses of any lymphoma.  The first objective 
evidence of that disorder was the low-grade    B-cell 
lymphoma diagnosed in private medical records of April 2001, 
some           55 years post service; those records contain 
no opinion as to etiology of thereof.  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by 3 different methods.  See Davis v. 
Brown, 10 Vet. App. 209 (1997); Rucker v. Brown, 10 Vet. App. 
67 (1997). There are certain types of cancer that are 
presumptively service connected specific to radiation-exposed 
veterans. 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d). 
Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R.         § 3.311.  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) when it 
is established that the disease diagnosed after discharge is 
the result of exposure to ionizing radiation during active 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as one who participated in a radiation-risk 
activity during active service. "Radiation-risk activity" is 
defined as: onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima or Nagasaki, Japan by U.S. forces during the period 
beginning on 6 August 1945 and ending on 1 July 1946; 
internment as a prisoner of war in Japan that resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of veterans who were in the occupation forces of 
Hiroshima or Nagasaki during the period 6 August 1945 to      
1 July 1946; or certain service on the grounds of gaseous 
diffusion plants located in Paducah, Kentucky, Portsmouth, 
Ohio, and Oak Ridge, Tennessee; or, in certain circumstances, 
service on Amchitka Island, Alaska. See 38 C.F.R. § 
3.309(d)(ii).

In this case, the veteran has a lymphoma.  Thus, he has one 
of the cancers listed in 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d) that are subject to presumptive service connection 
under 38 U.S.C.A. § 1112(c).  Therefore, the remaining 
question to be addressed is whether the veteran was a 
"radiation-exposed veteran," as defined above.

In November 2004, the DTRA considered the question of whether 
the veteran was exposed to ionizing radiation when his B-29 
aircraft flew through clouds created by atomic bomb 
detonations of Hiroshima and Nagasaki.  A search of alternate 
unit records led to the veteran's unit morning reports, which 
indicated that he was assigned to the 882nd Bombardment 
Squadron, Saipan, Marianas Islands, during August 1945.  With 
respect to flights over Hiroshima on 6 August and Nagasaki on 
9 August, it was noted that specific orders were issued to 
restrict the area within     50 miles of each target city 
from all U.S. military aircraft during the period from     4 
hours prior to until 6 hours after the nuclear strike.  A 
dose reconstruction determined that a calculated dose for a 
hypothetical aircraft overflying Hiroshima at an altitude of 
5,000 feet at 250 miles per hour, as early as 4 hours after 
bomb detonation, was less than a millirem (0.001 rem).  On 
that information, the DTRA concluded that B-29 aircraft 
involved in the strategic atomic bombing of Hiroshima and 
Nagasaki were not contaminated with ionizing radiation by 
their participation in such nuclear operations, and that the 
radiation dose to the someone such as the veteran following 
his missions aboard such aircraft was thus zero rem.  
Available military records also did not document the 
veteran's presence with U.S. occupation forces in Hiroshima 
or Nagasaki, Japan.  As such, the Board finds that the 
veteran did not participate in a radiation-risk activity, as 
that term is defined by regulation.

As the veteran in this case does not meet the definition of a 
"radiation-exposed veteran" in accordance with 38 C.F.R. § 
3.309(d) (See McGuire v. West, 11 Vet. App. 274 (1998), the 
Board thus finds that he is not entitled to the presumption 
of service connection for a lymphoma based on radiation 
exposure.  38 C.F.R.              § 3.309(d).

As noted above, 38 C.F.R. § 3.311(b) provides a list of 
radiogenic diseases, i.e., diseases which may be induced by 
ionizing radiation.  These diseases, while not accorded the 
benefit of the regulations regarding presumptive service 
connection, have been determined to be potentially radiogenic 
in nature, and may therefore be referred to the VA Under 
Secretary for Benefits for a determination as to whether it 
is at least as likely as not that the veteran's listed 
disease resulted from exposure to radiation in service.  A 
review of these provisions shows that a lymphoma is listed 
under 38 C.F.R. § 3.311 as a potentially "radiogenic 
disease."  However, a causal link must be demonstrated 
between radiation exposure in service and the subsequent 
development of a lymphoma; causation is not presumed, but 
must be shown.  Thus, the Board must consider whether the 
development provisions of this section have been complied 
with.

If a veteran who does not meet the definition of a radiation-
exposed veteran develops a radiogenic disease, including a 
lymphoma, following separation from service, and it is 
contended that the disease resulted from exposure to ionizing 
radiation during service, an assessment will be made as to 
the size and nature of the radiation dose.  If military 
records do not establish presence at or absence from a site 
at which exposure to radiation is claimed to have occurred, 
the veteran's presence at the site will be conceded.  If it 
is determined that a veteran was exposed to ionizing 
radiation as a result participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki from September 1945 to July 1946, or other 
activities as claimed, and he subsequently develops a 
radiogenic disease within the applicable presumptive period, 
the case will be submitted to the VA Under Secretary for 
Benefits for a determination as to whether such disease 
resulted from exposure to ionizing radiation in service.  38 
C.F.R. § 3.311.

After a review of this evidence in this case, the Board finds 
that the VA has complied with the development provisions of 
38 C.F.R. § 3.311(b) to the extent possible, and that 
referral of this case to the VA Undersecretary for Benefits 
for further consideration is not necessary, inasmuch as the 
DTRA has determined that the dose estimate of the veteran's 
exposure to ionizing radiation was zero.  See Wandel v. West, 
11 Vet. App. 200 (1998).

The Board has also considered the August 2003 medical report 
of S. Ansell, M.D., Ph.D., who stated that it might be 
possible that the veteran's lymphoma was associated with 
radiation exposure he may have experienced while overflying 
Hiroshima and Nagasaki, but that it was impossible to know 
whether there was a direct causative effect in the veteran's 
case, inasmuch as the physician did not know the amount of 
radiation exposure that the veteran received.  The doctor 
nonetheless opined that it was at least as likely as not that 
the veteran's lymphoma was linked with his exposure to 
radiation.  

However, the Board finds Dr. Ansell's opinion to be of no 
probative value on the question of a nexus between any 
incident of the veteran's military service and his lymphoma, 
as his report contains no indication of what, if any, records 
that he reviewed in arriving thereat.  Rather, it appears 
that Dr. Ansell reached his conclusion merely on the basis of 
the history given by the appellant, without a review of his 
claims folder and the crucial records contained therein, in 
particular the very significant November 2004 DTRA report 
which established that B-29 aircraft associated with 
strategic atomic bombing of Hiroshima and Nagasaki were not 
contaminated with ionizing radiation by their participation 
in such nuclear operations, and that the radiation dose to 
the veteran following his missions aboard such aircraft was 
thus zero.  The Board notes that, as a medical opinion can be 
no better than the facts alleged by a claimant, an opinion 
based on an inaccurate factual premise has no probative 
value.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 
5 Vet. App. 179, 180 (1993).         

Hence, the Board finds that there is no persuasive medical 
opinion to support a medical nexus between the veteran's 
lymphoma and any incident of his military service, to include 
claimed exposure to ionizing radiation therein.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility 
of the Board to assess the credibility and weight to be given 
the evidence) (citing Wood v. Derwinski,       1 Vet. App. 
190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on a physician's knowledge and skill in 
analyzing the data, and the medical conclusion he reaches; as 
is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).  

The Board has also considered the appellant's assertions and 
testimony in connection with the claim on appeal, as well as 
the 2005 statements of service comrades, one of which 
supported the veteran's claim that his B-29 aircraft flew 
closer to sources of ionizing radiation than the DTRA 
determined.  However, neither the veteran nor the service 
comrade furnished any corroborating documentation to support 
the assertions contradicting the DTRA's determination with 
respect to the proximity of B-29 aircraft to sources of 
ionizing radiation in Japan.  At the September 2005 RO 
hearing, the veteran testified as to his belief that his B-29 
overflew Hiroshima below 5,000 feet and within 4 hours of 
bomb detonation, but he stated that this was just his 
estimate, and that he was not certain of the altitude.

Moreover, as a layman without the appropriate medical 
training and expertise, the veteran simply is not competent 
to render a probative opinion on a medical matter-such as 
whether there exists a medical relationship between his 
lymphoma and any incident of his military service, to include 
claimed exposure to ionizing radiation therein.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown,   
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  

Under these circumstances, the Board finds that the claim for 
service connection for a lymphoma as due to exposure to 
ionizing radiation must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for a lymphoma due to exposure to ionizing 
radiation is denied.



____________________________________________
J. CONNOLLY JEVTICH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


